Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 1 of 27 Page ID #:15161


  1 KELLI L. SAGER (State Bar No. 120162)
     kellisager@dwt.com
  2 ERIC M. STAHL (State Bar No. 292637)
     ericstahl@dwt.com
  3 SAM F. CATE-GUMPERT (State Bar No. 335715)
     samcategumpert@dwt.com
  4 DAVIS WRIGHT TREMAINE LLP
    865 South Figueroa Street, 24th Floor
  5 Los Angeles, California 90017-2566
    Telephone: (213) 633-6800
  6 Fax: (213) 633-6899
  7 Attorneys for Non-Party CNN Producer
    JACQUELINE ROSE
  8
                          UNITED STATES DISTRICT COURT
  9
                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12    UNITED STATES OF AMERICA,              Case No. SA CR No. 19-061-JVS

 13                                           DECLARATION OF KELLI L.
                                 Plaintiff,   SAGER IN SUPPORT OF EX
 14                                           PARTE APPLICATION FOR
                 vs.                          ORDER TO QUASH
 15                                           DEFENDANT’S SUBPOENA WITH
                                              EXHIBITS 2-6
 16    MICHAEL JOHN AVENATTI,
                                              Hearing Date:     August 17, 2021
 17                                           Time:             8:00 AM
                                 Defendant.   Courtroom:        10C
 18                                                             Hon. James V. Selna
 19                                           [Ex Parte Application For Order To
                                              Quash Defendant’s Subpoena;
 20                                           Declaration of Jacqueline Rose With
                                              Exhibit 1; Notice Of Lodging of
 21                                           Declaration of Krista Kordt Hester With
                                              DVD Exhibits A-C; and [Proposed]
 22                                           Order Concurrently Filed]
 23                                           Action Filed: April 10, 2019
 24
 25
 26
 27
 28


      DECLARATION OF KELLI L. SAGER
      4840-7742-9238v.5 0026517-000213
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 2 of 27 Page ID #:15162


  1                                  DECLARATION OF KELLI L. SAGER
  2            I, Kelli L. Sager, declare and state as follows:
  3            1.        I am a partner with the law firm of Davis Wright Tremaine LLP , and I
  4 am one of the attorneys representing non-party journalist Jacqueline Rose in this
  5 action. I submit this declaration in support of Ms. Rose’s Ex Parte Application For
  6 Order To Quash Defendant’s Subpoena For Testimony And Documents (“Motion”).
  7 The matters stated below are true of my own personal knowledge, except for those
  8 matters stated on information and belief, which I am informed and believe to be true.
  9            2.        The Motion seeks to quash a subpoena that I am informed and believe
 10 was emailed to Ms. Rose on behalf of Defendant Michael Avenatti (“Defendant”) on
 11 August 9, 2021, demanding that she appear to testify at trial in this matter and
 12 produce certain text messages, with the return date of August 13, 2021 (“Subpoena”).
 13 After I was retained in this matter, I reached out to Defendant and his advisory
 14 counsel Dean Steward to discuss the subpoena; during that conversation, Defendant
 15 said that he did not “need” Ms. Rose until the following week, and he and Mr.
 16 Steward agreed to modify the subpoena return date to August 17, 2021. Attached as
 17 Exhibit 2 is a true and correct copy of an email I received on August 11, 2021, from
 18 Defendant’s paralegal Emma Hernandez, confirming Defendant’s agreement to
 19 modify the subpoena return date to August 17, 2021.
 20            3.        In my discussions with Defendant and Mr. Steward, they told me that
 21 Defendant was seeking Ms. Rose’s testimony in response to a government witness
 22 who, according to Defendant, had testified that Defendant was in a particular place
 23 on a particular day, and the text messages would “prove” he was not there. In
 24 subsequent communications, they and a paralegal working for the defense team
 25 indicated that Defendant was seeking to prove that Mr. Avenatti was physically in
 26 CNN’s studios in New York or Washington DC, on each day from April 28 to May
 27 3, 2021. Attached as Exhibit 3 is an email I received from Defendant’s paralegal,
 28

                                                    1
      DECLARATION OF KELLI L. SAGER
      4840-7742-9238v.5 0026517-000213
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 3 of 27 Page ID #:15163


  1 Emma Hermandez, indicating the dates and appearances that Defendant was seeking
  2 to confirm.
  3            4.        Beginning with my first conversation with Defendant and Mr. Steward,
  4 and in subsequent conversations, I told them that Ms. Rose objected to the Subpoena
  5 on several grounds, including that the Subpoena was not properly served; that
  6 Defendant had failed to provide the required witness fee (a point he did not dispute);
  7 and that the Subpoena would be unreasonably burdensome because Ms. Rose is the
  8 primary caretaker for her one-year-old child, and could not travel across country on
  9 short notice even absent concerns about the ongoing pandemic. I also explained that
 10 the Subpoena sought information that was protected under the First Amendment’s
 11 privilege for newsgathering material. In my communications with them, after
 12 learning why Defendant sought Ms. Rose’s appearance, we discussed whether there
 13 were alternatives that could avoid the dispute about the Subpoena that had been
 14 emailed to her, and would not require her or anyone from CNN to travel to
 15 California. On each occasion, Defendant was dismissive of what he deemed the
 16 “inconvenience” to Ms. Rose, and skeptical that there was any other alternative that
 17 would satisfy him, unless it involved another live witness.
 18            5.        On August 12, 2021, I informed the defense that in an effort to resolve
 19 the objections to the Subpoena Defendant had emailed to Ms. Rose, and to avoid the
 20 need to have the Court adjudicate a motion to quash, CNN (Ms. Rose’s employer)
 21 would be willing to provide Defendant with an alternative means of confirming his
 22 appearances on CNN on three dates, using material that had been publicly
 23 disseminated, if Defendant agreed to withdraw the Subpoena. Specifically, I told
 24 him that CNN would be willing to provide DVDs of the as-telecast footage of his
 25 appearances on CNN programs in its New York studio on April 30, May 1, and May
 26 2, 2018, along with a custodian declaration attesting to the video’s authenticity,
 27 dates, times and location. Attached as Exhibit 4 is a true and correct copy of my
 28 August 12, 2021 email to Mr. Steward and Ms. Hernandez containing this proposal.

                                                     2
      DECLARATION OF KELLI L. SAGER
      4840-7742-9238v.5 0026517-000213
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 4 of 27 Page ID #:15164


  1 I also offered to seek an agreement from the government’s counsel about stipulating
  2 to the DVDs’ authenticity, rather than requiring a live witness to appear.
  3            6.        I had two telephone conversations with Defendant and Mr. Steward on
  4 Friday, August 13, to discuss my proposal for resolving this dispute. In both
  5 conversations (at approximately 12:30 p.m. and again at approximately 5:30 p.m.),
  6 Defendant was again dismissive of the proposal, and insisted that he needed a “live”
  7 witness, even though I explained to him that the CNN librarian who located and
  8 authenticated the videos is located in Atlanta, Georgia. He ended the 5:30 p.m.
  9 conversation by saying that he needed to “chew on this” more, and indicated he
 10 would have an answer an hour later. He rejected my offer to discuss obtaining a
 11 stipulation from the government, even though he simultaneously asserted that he was
 12 certain they would not agree.
 13            7.        At approximately 6:39 p.m. on Friday evening, August 13, having not
 14 heard anything further from Defendant and Mr. Steward, I emailed Mr. Steward
 15 asking that he let me know if Defendant was going to agree to our proposal, since
 16 otherwise we would need to file a motion to quash the Subpoena. I did not receive
 17 any response from Mr. Steward or the defense team. Attached as Exhibit 5 is a true
 18 and correct copy of my email to Mr. Steward.
 19            8.        Attached as Exhibit 6, on information and belief, is a true and correct
 20 copy of excerpts of the July 28, 2021, transcript from this trial, containing portions of
 21 the testimony of Judith Regnier.
 22            9.        On August 16, 2021, at approximately 8:00 a.m., I emailed Assistant
 23 United States Attorney Brett A. Sagel and Defendant’s advisory attorney H. Dean
 24 Steward, providing them notice of Ms. Rose’s ex parte application to quash
 25 Defendant’s subpoena. I also emailed the notice to Ms. Hernandez. A few minutes
 26 //
 27 //
 28

                                                     3
      DECLARATION OF KELLI L. SAGER
      4840-7742-9238v.5 0026517-000213
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 5 of 27 Page ID #:15165


  1 after 8:00 a.m., I also telephoned Mr. Steward and Mr. Sagel to give notice (leaving a
  2 voicemail message for Mr. Steward).
  3            I declare under penalty of perjury under the laws of the United States of
  4 America that the foregoing is true and correct and that this declaration was executed
  5 this 16th day of August 2021 in Los Angeles, California.
  6
  7
  8                                                         /s/ Kelli L. Sager
                                                                Kelli L. Sager
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  4
      DECLARATION OF KELLI L. SAGER
      4840-7742-9238v.5 0026517-000213
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 6 of 27 Page ID #:15166




                         EXHIBIT 2
       Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 7 of 27 Page ID #:15167




From:                                                 emma hernandez <workingwitheh@gmail.com>
Sent:                                                 Wednesday, August 11, 2021 10:07 AM
To:                                                   Sager, Kelli
Subject:                                              Re: Update - Avenatti Trial Schedule


[EXTERNAL]

Ms. Sager: Mr. Steward and Mr. Avenatti agree that the return date on the subpoena is modified to Tuesday, August
17. Thank you.

On Wed, Aug 11, 2021 at 10:00 AM Sager, Kelli <kellisager@dwt.com> wrote:

 Ms. Hernandez –

 Thank you for your emails. I am checking into the information you requested about CNN’s programs on which Mr.
 Avenatti appeared.



 On the timing, can you please confirm, on behalf of Mr. Avenatti and Mr. Steward, that they agree that the return date
 for the subpoena is continued to Tuesday, August 17, so no appearance or response is required this week? As I
 mentioned to them in our call earlier, we do not agree that the subpoena was properly served, but in any case, we
 would prefer not to have to respond by Friday, so that we can determine if the information Mr. Avenatti is seeking
 about his appearances on CNN can be provided through a local custodian. As I told them, Ms. Rose is in New York and
 has child-care obligations that would make it extremely burdensome for her to travel, particularly given the ongoing
 pandemic. All rights reserved.

 Thanks, Kelli



 Kelli Sager | Davis Wright Tremaine LLP
 865 S Figueroa Street, Suite 2400 | Los Angeles, CA 90017
 Tel: (213) 633-6821 | Fax: (213) 633-6899
 Email: kellisager@dwt.com | Website: www.dwt.com

 Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.


 From: emma hernandez <workingwitheh@gmail.com>
 Sent: Wednesday, August 11, 2021 9:45 AM
 To: Sager, Kelli <kellisager@dwt.com>
 Subject: Update - Avenatti Trial Schedule



 [EXTERNAL]




 From Mr. Steward and Mr. Avenatti:
                                                                                                1
                                                                                                         Exhibit 2
                                                                                                                05
     Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 8 of 27 Page ID #:15168



Ms. Sager:



To the extent Mr. Avenatti requires Ms. Rose to testify, which hopefully will not be necessary (see our earlier email),
she would not be required before next Tuesday.



Thank you.




--

Emma Hernandez, Paralegal

(626) 622-9371

workingwithEH@gmail.com




--
Emma Hernandez, Paralegal
(626) 622-9371
workingwithEH@gmail.com




                                                            2
                                                                                                     Exhibit 2
                                                                                                            06
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 9 of 27 Page ID #:15169




                         EXHIBIT 3
    Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 10 of 27 Page ID #:15170




From:                             emma hernandez <workingwitheh@gmail.com>
Sent:                             Wednesday, August 11, 2021 9:17 AM
To:                               Sager, Kelli
Subject:                          U.S. v. Avenatti - Subpoena for Ms. Rose

Follow Up Flag:                   Follow up
Flag Status:                      Flagged


[EXTERNAL]

From Mr. Dean Steward and Mr. Avenatti

Ms. Sager: Thank you for the call earlier. We believe there is evidence within the CNN archives that easily shows the
following. If we can get someone local from CNN who can attest to the following, we can hopefully avoid
inconveniencing Ms. Rose.

1. Mr. Avenatti was in Washington, D.C. and appeared live on CNN from Washington, D.C. on Saturday, April 28, 2018
2. Mr. Avenatti appeared in studio on Jake Tapper's CNN show in Washington, D.C. on Sunday, April 29, 2018.
3. Mr. Avenatti appeared on CNN with Dana Bash on the evening of Sunday, April 29, 2018 from either New York or
Washington, D.C.
4. Mr. Avenatti appeared in studio on at least one, and possibly 2-3, shows on CNN on the evening of April 30, 2018
from New York.
5. Mr. Avenatti appeared in studio on CNN's morning show on the morning of May 1 from New York.
6. Mr. Avenatti appeared in studio on CNN shows from New York on May 2, 2018.
7. Mr. Avenatti appeared in studio on CNN shows from New York on May 3, 2018.

Please let us know.

Thank you.



--
Emma Hernandez, Paralegal
(626) 622-9371
workingwithEH@gmail.com




                                                           1
                                                                                                   Exhibit 3
                                                                                                          07
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 11 of 27 Page ID #:15171




                          EXHIBIT 4
       Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 12 of 27 Page ID #:15172




From:                                                  Sager, Kelli
Sent:                                                  Thursday, August 12, 2021 11:28 AM
To:                                                    Dean Steward
Cc:                                                    emma hernandez
Subject:                                               United States v. Avenatti subpoena

Importance:                                            High

Follow Up Flag:                                        Follow up
Flag Status:                                           Flagged


Counsel:
In an attempt to resolve the issues surrounding the subpoena emailed to Jacqueline Rose (including not only service
issues, but other objections, including the First Amendment issue I mentioned), CNN has undertaken a reasonable
search to determine whether there is aired material that would enable a custodian to verify that Mr. Avenatti appeared
in-studio in CNN’s east coast studios on the relevant dates in question. When we spoke yesterday morning, Mr. Avenatti
said he believed the relevant dates were May 1 and 2, 2018, so we have focused on those dates and April 30, 2018.

After conducting a diligent search, we can provide a custodian declaration with as-aired footage from April 30, May 1,
and May 2, 2018, which depicts Mr. Avenatti’s appearance on CNN programs in-studio in New York on those dates. In
exchange for your agreement to withdraw the subpoena to Ms. Rose (which we do not believe is proper in any event),
we will provide this material and a custodian declaration attesting to its authenticity, with the dates and times on which
those appearances took place in New York. We are confident that with this information provided to the parties, you all
can stipulate to the fact that Mr. Avenatti was in New York on those dates/times. This solution should satisfy your needs
and avoids putting any undue burden or unnecessary risk on CNN personnel – particularly in light of the ongoing
pandemic – which I understand caused the trial to end early yesterday, because of a juror’s exposure.

Please let me know at your earliest convenience if this is acceptable. All rights reserved.
Sincerely, Kelli Sager

Kelli Sager | Davis Wright Tremaine LLP
865 S Figueroa Street, Suite 2400 | Los Angeles, CA 90017
Tel: (213) 633-6821 | Fax: (213) 633-6899
Email: kellisager@dwt.com | Website: www.dwt.com

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.




                                                                                                 1
                                                                                                        Exhibit 4
                                                                                                               08
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 13 of 27 Page ID #:15173




                          EXHIBIT 5
       Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 14 of 27 Page ID #:15174




From:                                                  Sager, Kelli
Sent:                                                  Friday, August 13, 2021 6:39 PM
To:                                                    Dean Steward
Subject:                                               United States v. Avenatti

Follow Up Flag:                                        Follow up
Flag Status:                                           Flagged


Dean:
If you and Mr. Avenatti are willing to accept our proposed solution to address the objections to the subpoena emailed to
Jacqueline Rose, please let me know. As I said, I am certainly wiling to ask the government lawyers if they will accept a
custodian declaration authenticating CNN’s video in lieu of a live witness, if that is a concern. But absent an agreement
from Mr. Avenatti to withdraw the subpoena to Ms. Rose, we have no choice but to proceed with a motion to quash, for
all the reasons I have explained.
Sincerely,
Kelli Sager

Kelli Sager | Davis Wright Tremaine LLP
865 S Figueroa Street, Suite 2400 | Los Angeles, CA 90017
Tel: (213) 633-6821 | Fax: (213) 633-6899
Email: kellisager@dwt.com | Website: www.dwt.com

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.




                                                                                                 1
                                                                                                        Exhibit 5
                                                                                                               09
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 15 of 27 Page ID #:15175




                          EXHIBIT 6
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 16 of 27 Page ID #:15176




                                                                     Exhibit 6
                                                                            10
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 17 of 27 Page ID #:15177




                                                                     Exhibit 6
                                                                            11
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 18 of 27 Page ID #:15178




                                                                     Exhibit 6
                                                                            12
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 19 of 27 Page ID #:15179




                                                                     Exhibit 6
                                                                            13
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 20 of 27 Page ID #:15180




                                                                     Exhibit 6
                                                                            14
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 21 of 27 Page ID #:15181




                                                                     Exhibit 6
                                                                            15
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 22 of 27 Page ID #:15182




                                                                     Exhibit 6
                                                                            16
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 23 of 27 Page ID #:15183




                                                                     Exhibit 6
                                                                            17
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 24 of 27 Page ID #:15184




                                                                     Exhibit 6
                                                                            18
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 25 of 27 Page ID #:15185




                                                                     Exhibit 6
                                                                            19
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 26 of 27 Page ID #:15186




                                                                     Exhibit 6
                                                                            20
Case 8:19-cr-00061-JVS Document 713-2 Filed 08/16/21 Page 27 of 27 Page ID #:15187




                                                                     Exhibit 6
                                                                            21
